     Case 2:90-cv-00520-KJM-DB Document 7041 Filed 01/28/21 Page 1 of 5


 1   XAVIER BECERRA, State Bar No. 118517                         HANSON BRIDGETT LLP
     Attorney General of California                               PAUL B. MELLO, State Bar No. 179755
 2   MONICA N. ANDERSON, State Bar No. 182970                     SAMANTHA D. WOLFF, State Bar No. 240280
     Senior Assistant Attorney General                            LAUREL E. O’CONNOR, State Bar No. 305478
 3   ADRIANO HRVATIN, State Bar No. 220909                        DAVID C. CASARRUBIAS, State Bar No. 321994
     Supervising Deputy Attorney General                            1676 N. California Boulevard, Suite 620
 4   ELISE OWENS THORN, State Bar No. 145931                        Walnut Creek, CA 94596
     KYLE A. LEWIS, State Bar No. 201041                             Telephone: (925) 746-8460
 5   LUCAS HENNES, State Bar No. 278361                              Fax: (925) 746-8490
     NAMRATA KOTWANI, State Bar No. 308741                           E-mail: PMello@hansonbridgett.com
 6   Deputy Attorneys General                                     Attorneys for Defendants
      1300 I Street, Suite 125
 7    P.O. Box 944255                                             ROMAN M. SILBERFELD, State Bar No. 62783
      Sacramento, CA 94244-2550                                   GLENN A. DANAS, State Bar No. 270317
 8    Telephone: (916) 210-7323                                   ROBINS KAPLAN LLP
      Fax: (916) 324-5205                                           2049 Century Park East, Suite 3400
 9    E-mail: Lucas.Hennes@doj.ca.gov                               Los Angeles, CA 90067-3208
     Attorneys for Defendants                                       Telephone: (310) 552-0130
10                                                                  Fax: (310) 229-5800
                                                                    E-mail: RSilberfeld@RobinsKaplan.com
11                                                                 Special Counsel for Defendants

12                                 IN THE UNITED STATES DISTRICT COURT

13                              FOR THE EASTERN DISTRICT OF CALIFORNIA

14                                            SACRAMENTO DIVISION

15

16
     RALPH COLEMAN, et al.,                                      2:90-cv-00520 KJM-DB (PC)
17
                                                 Plaintiffs, DEFENDANTS’ STATUS UPDATE ON
18                                                           THE STATE OF ADMISSIONS TO THE
                        v.                                   DEPARTMENT OF STATE HOSPITALS
19

20   GAVIN NEWSOM, et al.,
21                                             Defendants.

22

23             On January 21, 2021, this Court ordered the parties to file a joint status report on the current

24   state of admissions to the Department of State Hospitals (DSH). (ECF No. 7029.) Defendants1

25   report as follows:

26
              After defense counsel met and conferred in good faith for days with Plaintiffs’ counsel,
                   1
27   exchanging drafts on January 26 and 27, Plaintiffs’ counsel informed defense counsel for the first
     time at 6:45 p.m. on January 28 that they were unwilling to join the status report unless it
28
     [3680947.1]                                             1
                             Defendants’ Status Update on the State of Admissions to DSH (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 7041 Filed 01/28/21 Page 2 of 5


 1          DSH continues to admit Coleman patients and report on its progress to the Special Master

 2   and Plaintiffs during each COVID-19 Task Force. All patient transfers are reviewed for COVID-

 3   19 risk in the small workgroup with CDCR and the Special Master’s experts. Since DSH lifted

 4   its temporary suspension of admissions effective April 16, 2020, DSH has admitted a total of 149

 5   Coleman class members, including 4 since the filing of the Tenth Joint Update On The Work Of

 6   The Covid-19 Task Force (ECF No. 7030) on January 22, 2021.2 As of April 16, 2020, DSH has

 7   received a total of 225 Coleman referrals, including a total of 49 rescissions, and a total of 1

 8   rejection. Additionally, DSH anticipates five Coleman patients transferring from SATF this

 9   week. Five Coleman patients have been approved for admission next week.

10          In the period since the December 18, 2020 status conference, Defendants have referred 13

11   patients to DSH. During that time period, 10 Coleman patients have been admitted to DSH.

12          As of January 27, 2020, Defendants report there are 26 Coleman patients awaiting

13   admission to DSH-Atascadero, DSH-Coalinga, and DSH-Patton, including 18 Coleman patients

14   awaiting admission to intermediate care for more than 30 days. Of the 26 Coleman patients

15   awaiting admission to DSH-Atascadero, DSH-Coalinga, and DSH-Patton, all are housed at

16   institutions CDCR has currently closed to movement.

17          Defendants recently adopted an updated version of the COVID-19 temporary transfer

18   guidelines dated January 4, 2021, which provides that, when reviewing referrals from closed

19   institutions, DSH will consider whether the patient is in a presumed immunity period after

20   recovering from COVID-19, along with other relevant public health information.
21          On January 12, 2021, to ensure that patients with mental health disorders currently in

22   DSH custody continue to receive the services and support despite disruptions caused by COVID-

23   19, and to protect the health, safety, and welfare of those patients, DSH suspended all patient

24   admissions except those pursuant to Coleman and Penal Code section 2962 for a period of up to

25   30 days. DSH will continue to work in the small workgroup to review referrals from CDCR and

26
27   included a positional statement regarding the October 23, 2020 evidentiary hearing. Defendants
     therefore submit this brief separately.
28               2
                   See attached letter from DSH Director Stephanie Clendenin for all cited statistics.
     [3680947.1]                                         2
                        Defendants’ Status Update on the State of Admissions to DSH (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 7041 Filed 01/28/21 Page 3 of 5


 1   ensure safe transfers to DSH, as well as report on this work in the COVID-19 Task Force and in

 2   the Joint Status Reports describing those meetings.

 3

 4   DATED: January 28, 2021                    XAVIER BECERRA
                                                Attorney General
 5                                              Adriano Hrvatin
                                                Supervising Deputy Attorney General
 6

 7                                              By: /s/ Lucas L. Hennes
 8                                                  Lucas L. Hennes
                                                    Deputy Attorney General
 9
                                                Attorneys for Defendants
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     [3680947.1]                                       3
                       Defendants’ Status Update on the State of Admissions to DSH (2:90-cv-00520 KJM-DB (PC))
             Case 2:90-cv-00520-KJM-DB Document 7041 Filed 01/28/21 Page 4 of 5
State of California – Department of State Hospitals                    Gavin Newsom, Governor
   Office of the Director
   1600 9th Street, Room 151
   Sacramento, California 95814
   www.dsh.ca.gov




     January 28, 2021

     Damon McClain, Esq.
     Lucas Hennes, Esq.
     California Department of Justice
     455 Golden Gate Avenue, Suite 11000
     San Francisco, CA 94102-5500

     Re:      DEFENDANTS’ RESPONSE TO THE COURT’S JANUARY 22, 2021 MINUTE
              ORDER ON THE CURRENT STATE OF ADMISSIONS TO THE DEPARTMENT
              OF STATE HOSPITALS

     Dear Mr. McClain and Mr. Hennes:

     The California Department of State Hospitals (DSH) submits the following information on
     admissions to the Department of State Hospitals in response to the Court’s January 22,
     2021 minute order.

     DSH continues to admit Coleman patients pursuant to COVID-19 Transfer Guidelines as
     developed in conjunction with the Special Master's experts and vetted through the
     COVID-19 Task Force.

     All patient transfers are reviewed for COVID-19 risk in the small workgroup with CDCR
     and the Special Master’s experts.

     Since DSH lifted its temporary suspension of admissions effective April 16, 2020, DSH
     has admitted a total of 149 Coleman class members, including 4 since the last Joint
     Status filing on January 22, 2021. As of April 16, 2020, DSH has received a total of 225
     Coleman referrals, including a total of 49 rescissions and a total of 1 rejection.
     Additionally, DSH anticipates a total of five patients transferring from SATF this week,
     including four that have been admitted as of 1/27/21. Five Coleman patients have been
     approved for admission next week.

     In the period since the December 18, 2020 status conference, DSH received 13 Coleman
     referrals. Also during that time period, DSH admitted 10 Coleman patients.

     As of January 27, 2020, Defendants report there are 26 patients awaiting admission to
     DSH-Atascadero, DSH-Coalinga, and DSH-Patton, including 18 ICF patients awaiting
     admission to intermediate care for more than 30 days. Of the 26 patients awaiting
     admission to DSH-Atascadero, DSH-Coalinga, and DSH-Patton, all are housed at
     institutions CDCR has currently closed to movement.
       Case 2:90-cv-00520-KJM-DB Document 7041 Filed 01/28/21 Page 5 of 5
January 28, 2021
Page Two


On January 12, 2021, DSH suspended all patient admissions to all hospitals, except for
Coleman class members and those pursuant to Penal Code section 2962 for a period of
up to 30 days.




                                         Sincerely,

                                         /s/ Stephanie Clendenin
                                         STEPHANIE CLENDENIN
                                         Director
                                         Department of State Hospitals

                   “Caring Today for a Safe and Healthy Tomorrow”
